Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 8 and 11-12 are amended, Claims 18-26 are new, and Claims 1-7, 10, and 14-17 are canceled. Claims 8-9, 11-13 and 18-26 are pending in this application and have been examined on the merits.
Claim Objections
Claim 23 is objected to because of the following informalities:  
“the length of the top edge to the length of the bottom edge” (line 5) should be “a length of the top edge to a length of the bottom edge” since this is the first recitation of each of these parts. 
 Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
Para. [0007] includes symbols that hinder clarity of the specification (see third-to-last line in Para. [0007] on Page 2).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285), and further in view of Finch (see NPL).
Regarding Claim 8, Lululemon teaches leggings (see images of leggings on Page 1) made of a fabric (Brushed Luon®, see fabric in images of leggings), the leggings comprising: a waistband portion (see waistband portion above seam near waist in images of leggings) configured to wrap around a wearer (i.e., are capable of wrapping around a wearer, depending on the wearer and way in which the garment is worn), the waistband portion having a top edge, a bottom edge, an inside waistband surface, and an outside waistband surface (a top edge, bottom edge, inside surface, and outside surface of the waistband in images of leggings); and a leg portion having an inside leg surface configured to contact legs of the wearer (inside surface of a leg portion of the leggings that is capable of contacting legs of a wearer, depending on the wearer and way in which the garment is worn; see images), an outside leg surface (outside surface of a leg portion of the leggings), and a top leg edge connected to the bottom waistband edge of the waistband portion (see top of leg portion edge connected to the bottom waistband edge near the seam in the images), the outside leg surface formed from the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the inside leg surface formed from a second side of the fabric being brushed (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1) the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the second side of the fabric (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1) appear to each have a different texture due to the fabric being knitted (the legging appears to be knit based on the images and thus would appear to have a different texture as claimed), but is silent about the inside waistband surface and the outside waistband surface being formed from a first side of the fabric being brushed multiple times, about the second side specifically being brushed one time, and about the fabric specifically being knitted.  

It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first side of fabric since doing so is known in the art and would reduce manufacturing costs due to forming in one piece, while still allowing for a curved waistband (see Col. 1, lines 21-32 of Morris). 
The combined references teach the claimed invention, but are silent about brushing on the first side and the fabric being knitted. 
Finch teaches a similar configuration (i.e. leggings; see "Double Brushed Polyester Spandex Knits" description on Page 2) including another similar configuration (i.e. a first fabric side; see sides mentioned "Double Brushed Polyester Spandex Knits") that is brushed and another similar configuration (i.e. fabric) that is knitted such that it would have a different texture due to the fabric being knitted (see "Double Brushed Polyester Spandex Knits").
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of leggings having a fabric with a brushed second side to include Finch's teaching of leggings having a knitted fabric with a brushed second side and first side since doing so is known in the art and would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch). 
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it 
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding Claim 9, the combined references of Lululemon, Morris, and Finch, as modified, teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references of Lululemon, Morris, and Finch), but does not specify three times. 
 It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B). 
Regarding Claim 11, the combined references of Lululemon, Morris, and Finch, as modified, teach the claimed invention and wherein the outside waistband surface of the waistband portion (see outside waistband surface of waistband on legging of Lululemon) is made of a front exterior waistband piece (see front view of waistband on legging of Lululemon), and a rear exterior waistband piece (see rear view of waistband on legging of Lululemon), and the inside waistband surface of the waistband 
Regarding Claim 12, the combined references of Lululemon, Morris, and Finch, as modified, teach the claimed invention and wherein the elastic band (10 of Morris, which includes elastic strands; see Col. 4, lines 10-16 of Morris) is located between the front exterior waistband piece and the front interior waistband piece (see placement in Fig. 2 of Morris) and located between the rear exterior waistband piece and the rear interior waistband piece (see placement in Fig. 2 of Morris).
Regarding Claim 13, the combined references of Lululemon, Morris, and Finch, as modified, teach the claimed invention and wherein the length of the top waistband edge (length of the top edge of the waistband of Lululemon) to the length of the bottom waistband edge (length of the bottom edge of the waistband of Lululemon), but are silent about the ratio specifically being between 0.8095 and 0.8919.
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). For purpose of compact prosecution, it is noted that considerations for allegations of unexpected results are further discussed in MPEP 716.
Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285), in view of Hays (U.S. 9,717,282) and further in view of Finch (see NPL).
Regarding Claim 18, Lululemon teaches leggings (see images of leggings on Page 1) made of a fabric (Brushed Luon®, see fabric in images of leggings), the leggings comprising: a waistband portion (see waistband portion above seam near waist in images of leggings) configured to wrap around a wearer (i.e., are capable of wrapping around a wearer, depending on the wearer and way in which the garment is worn), the waistband portion having a top edge, a bottom edge, an inside waistband surface, and an outside waistband surface (a top edge, bottom edge, inside surface, and outside surface of the waistband in images of leggings); a length of the top edge (length of top edge) that appears to be shorter (see images of leggings) than a length of the bottom edge (length of bottom edge) and a leg portion having an inside leg surface configured to contact legs of the wearer (inside surface of a leg portion of the leggings that is capable of contacting legs of a wearer, depending on the wearer and way in which the garment is worn; see images), an outside leg surface (outside surface of a leg portion of the leggings), and a top leg edge connected to the bottom waistband edge of the waistband portion (see top of leg portion edge connected to the bottom waistband edge near the seam in the images), the outside leg surface formed from the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the inside leg surface formed from a second side of the fabric being brushed one time (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1), but is silent about the inside waistband surface and the outside waistband surface being formed from a first side of the fabric being brushed multiple times, and about the second side specifically being brushed one time, a length of the top edge explicitly being shorter than a length of the bottom edge, and about an elastic band. 

It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first side of fabric since doing so is known in the art and would reduce manufacturing costs due to forming in one piece, while still allowing for a curved waistband (see Col. 1, lines 21-32 of Morris). 
The combined references teach the claimed invention, but are silent about brushing on the first side and a length of the top edge explicitly being shorter than a length of the bottom edge.
Hays teaches a similar configuration (i.e. a waistband, see 14 in e.g. Fig. 4, 5) with a length of the top edge (42 and/or 52; see Fig. 8 and 9) explicitly being shorter than (see Fig. 8 and 9 and relative placement in Fig. 4 and 5; see Col. 7, lines 49-53) a length of the bottom edge (a length of 44 and/or 54; see Fig. 8 and 9).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of a waistband having a top edge having a length and bottom edge having a length such that the top length appears to be shorter than the bottom length to include Hays’ teaching of a waistband explicitly having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61 of Hays). 

Finch teaches a similar configuration (i.e. leggings; see "Double Brushed Polyester Spandex Knits" description on Page 2) including another similar configuration (i.e. a first fabric side; see sides mentioned "Double Brushed Polyester Spandex Knits") that is brushed. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon, Morris, and Hays' teaching of leggings having a fabric with a brushed second side to include Finch's teaching of leggings having a fabric with a brushed second side and first side since doing so would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch). 
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes, e.g., one or multiple, according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable or optimum or workable ranges involves only routine skill in the art . See MPEP 2144.05(ii)(A)(B).
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 19, the combined references of Lululemon, Morris, Hays, and Finch, as modified, teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references of Lululemon, Morris, and Finch), but does not specify three times. 
 It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B).
Regarding Claim 20, the combined references of Lululemon, Morris, Hays, and Finch, as modified, teach the claimed invention and wherein the outside waistband surface of the waistband portion (see outside waistband surface of waistband on legging of Lululemon) is made of a front exterior waistband piece (see front view of waistband on legging of Lululemon), and a rear exterior waistband piece (see rear view of waistband on legging of Lululemon), and the inside waistband surface of the waistband portion (see corresponding interior surface of waistband of Morris) is made of a front interior waistband piece (front interior surface of waistband of Morris) a rear interior waistband piece (rear interior surface of waistband of Morris), each waistband piece made of the fabric having the first side 
Regarding Claim 21, the combined references of Lululemon, Morris, Hays, and Finch, as modified, teach the claimed invention and wherein the elastic band (10 of Morris, which includes elastic strands; see Col. 4, lines 10-16 of Morris) is further located between the front exterior waistband piece and the front interior waistband piece (see placement in Fig. 2 of Morris) and located between the rear exterior waistband piece and the rear interior waistband piece (see placement in Fig. 2 of Morris).
Regarding Claim 22, the combined references of Lululemon, Morris, Hays, and Finch, as modified, teach the claimed invention and wherein a ratio of the length of the top waistband edge (42 and/or 52; see Fig. 8 and 9) to the length of the bottom waistband edge (a length of 44 and/or 54; see Fig. 8 and 9) appears to be between 0.8095 and 0.8919 (i.e. Fig. 4, 5, 8, and 9 and Col. 7, lines 49-53 shows and describes the 42 relative to 44. Based on this, it appears 42 and 44 have been transposed in Col. 8, lines 59-61 such that it appears 42 should be 14 5/8 inch and 44 should be 16 5/8 inch. It is noted that this ratio would be approximately 0.88, which is within the claimed range).
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). For purpose of compact prosecution, it is noted that considerations for allegations of unexpected results are further discussed in MPEP 716.

Morris teaches a similar configuration (i.e. an inside waistband surface, see 20 in Fig. 3 formed of the outside of 11 and 12, noting that 8 is a fold line and the inventive concept is to create a waistband of one piece; see Abstract). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first 
The combined references teach the claimed invention, but are silent the ratio being between 0.8095 and 0.8919 and about brushing on the first side. 
Hays teaches a similar configuration (i.e. a waistband, see 14 in e.g. Fig. 4, 5) with a similar configuration (i.e. a length of the top edge, 42 and/or 52; see Fig. 8 and 9 and  a length of the bottom edge, a length of 44 and/or 54; see Fig. 8 and 9) having what appears to be a ratio between 0.8095 and 0.8919 (i.e. Fig. 4, 5, 8, and 9 and Col. 7, lines 49-53 shows and describes the 42 relative to 44. Based on this, it appears 42 and 44 have been transposed in Col. 8, lines 59-61 such that it appears 42 should be 14 5/8 inch and 44 should be 16 5/8 inch. It is noted that this ratio would be approximately 0.88, which is within the claimed range).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of a waistband having a top edge and bottom edge to include Hays’ teaching of a waistband having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61 of Hays).
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919 and about brushing on the first side. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). For purpose of compact 
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon, Morris, and Hays' teaching of a waistband having a top edge and bottom edge to include Hays’ teaching of a waistband having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61).
The combined references teach the claimed invention, but are silent about brushing on the first side. 
Finch teaches a similar configuration (i.e. leggings; see "Double Brushed Polyester Spandex Knits" description on Page 2) including another similar configuration (i.e. a first fabric side; see sides mentioned "Double Brushed Polyester Spandex Knits") that is brushed. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon, Morris' teaching of leggings having a fabric with a brushed second side to include Finch's teaching of leggings having a fabric with a brushed second side and first side since doing so would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch). 
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes, e.g., one or multiple, according to personal preferences of desired softness or thermal protection and since it has been held that 
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 24, the combined references of Lululemon, Morris, Hays, and Finch, as modified, teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references of Lululemon, Morris, and Finch), but does not specify three times. 
 It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B).
Regarding Claim 25, the combined references of Lululemon, Morris, Hays, and Finch, as modified, teach the claimed invention and wherein the outside waistband surface of the waistband portion (see outside waistband surface of waistband on legging of Lululemon) is made of a front exterior waistband piece (see front view of waistband on legging of Lululemon), and a rear exterior waistband piece (see rear view of waistband on legging of Lululemon), and the inside waistband surface of the waistband portion (see corresponding interior surface of waistband of Morris) is made of a front interior waistband piece (front interior surface of waistband of Morris) a rear interior waistband piece (rear 
Regarding Claim 26, the combined references of Lululemon, Morris, Hays, and Finch, as modified, teach the claimed invention and wherein the elastic band (10 of Morris, which includes elastic strands; see Col. 4, lines 10-16 of Morris) is located between the front exterior waistband piece and the front interior waistband piece (see placement in Fig. 2 of Morris) and located between the rear exterior waistband piece and the rear interior waistband piece (see placement in Fig. 2 of Morris).
Response to Arguments
Applicant’s arguments, see Page 7, filed 6/14/21, with respect to the claim objections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of objection is made in view of minor informalities in the amended claims. 
Applicant’s arguments, see Page 7, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  This rejection has been withdrawn. 
Applicant’s arguments, see Page 7-8, with respect to rejection of amended Claim 8 rejected under 35 U.S.C. 103 has been considered, but it is not persuasive since it is respectfully noted that this new limitation is taught by the previously recited combination of references. In this case, the combined references of Lululemon and Morris teach the claimed invention but are silent as to the structure of legging fabric. However, Finch teaches the legging fabric specifically being a knitted fabric ("Double Brushed Polyester Spandex Knits" description on Page 2), as detailed above. 

Applicant’s arguments, see Pages 8-9, with respect to claim 13 have been considered but are moot because the current rejection does not rely on all of the combination of references as applied in the prior rejection. Specifically, it relies on fewer references; Claim 13 is rejected as being obvious over the combined references of Lululemon, Morris, and Finch, as modified, as applied to Claim 8.  It is respectfully noted that while the reference of Michaeloff was previously provided to help show specific details the waistband (with a shorter top edge than bottom edge) when not worn on what appeared to be a similar garment (i.e. since they are both leggings and the Assignee of Michaeloff is Lululemon), this reference was not relied upon for the specific teaching of the ratio. It was merely provided to help illustrate that such a ratio would appear to be plausible given that such a ratio appears to be shown and would give rise to a waistband that follows the curvature of the body (see Fig. 7 of Michaeloff). However, as this reference was not relied upon previously for the explicit teaching of the value, it has been removed. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an 
With respect to the Applicant’s arguments, see Page 9, regarding unexpected results, it is respectfully noted that Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d). In this case, the Applicant has noted that the instant specification includes the statement, "This particular ratio range of top edge length to bottom edge length is an unexpected result which contributes to the flattering effect of shaping the midsection of the wearer of the yoga band leggings 100." However, it is unclear from the ratio alone, as claimed, that this would necessarily be the case. For example, if the waistband met the limitation of having “a ratio of the length of the top waistband edge to the length of the bottom waistband edge is between 0.8095 and 0.8919,” but the length of the top edge and bottom edge were significantly larger than the user wearing the pants, this would likely not give rise to a flattering effect. It is respectfully noted that considerations for allegations of unexpected results are further discussed in MPEP 716.
Applicant’s arguments, see Pages 9-10, with respect to new Claims 18-26 have been considered but are moot because these claims have not been addressed previously and the new limitations are taught by a new combination of the references, as detailed above. 
With respect to Applicant’s arguments, see Page 10,  regarding Claims 19-22 and 24-26, these claims are not allowable based on their dependence to the independent claims 18 and 23 for at least the reasoning provided above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE M KOZAK/Primary Examiner, Art Unit 3732